DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Invention I, Species I (claims 1-10; 16-21; and 27-29) in the reply filed on 11/15/2022 is acknowledged.
Claims 11-15 and 22-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/15/2022.

Claim Status
Claims 1-10; 16-21; and 27-29 are currently pending. The current listing of the claims filed on 2/18/2021 does not comply with the requirements of 37 CFR 1.121(c) because a new claim listing was not submitted with the applicant’s 11/15/2022 response to the Restriction Requirement of 9/21/2022.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:
	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 27 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE et al (US 2017/0256747 A1, hereafter Lee).
Re claim 27, Lee discloses in FIGS. 1 and 2 a display apparatus, comprising:
a first display area (region of pixels PX4-PX8; ¶ [0040]) including first pixels (PX4-PX8) of a first pixel density (5 pixels);
a second display area (region of pixels PX1-PX3; ¶ [0040]) including second pixels (PX1-PX3) of a second pixel density (3 pixels) that is less (fewer) than the first pixel density (5); and
a sensor (camera 300; ¶ [0067]) disposed within a transmission area (TW of PX1; ¶ [0042]) of the second display area,
wherein electrodes (SE/DE and EL2; ¶ [0051] and [0067]) of the second pixels (PX1-PX3) at least partially surround (FIG. 2) the transmission area (TW of PX1).

Re claim 29, Lee discloses the display apparatus of claim 27, wherein the sensor (300) is configured to emit or receive light (¶ [0067]) or sound.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10; and 28 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (US 2017/0256747 A1, hereafter Lee) in view of CHUNG et al (US 2014/0242737 A1, hereafter Chung).
Re claim 1, Lee discloses in FIGS. 1-2 a display apparatus, comprising:
a substrate (100; ¶ [0041]) including a first display area (region of pixels PX5-PX8; ¶ [0040]) and a second display area (region of pixels PX1-PX4; ¶ [0040]);
a transmission area (TW of pixels PX1 or PX3; ¶ [0042]) disposed within the second display area (region of pixels PX1-PX4); and
an opposite electrode (EL2; ¶ [0045]) corresponding (common) to the first display area (region of pixels PX5-PX8) and the second display area (region of pixels PX1-PX4), the opposite electrode (EL2) surrounding at least a portion (opening in EL2; ¶ [00467]) of the transmission area (TW of pixels PX1 or PX3).

Lee fails to disclose a plurality of first opposite electrodes and a plurality of second opposite electrodes each corresponding to the first display area (region of pixels PX5-PX8); and a plurality of third opposite electrodes and a plurality of fourth opposite electrodes each corresponding to the second display area (region of pixels PX1-PX4) and surrounding at least a portion of the transmission area (TW of PX1 or PX3), wherein a shape of each of the plurality of first opposite electrodes is equal to a shape of each of the plurality of third opposite electrodes.

However,
Chung discloses in FIGS. 10-11 (with references to FIG. 7) a display apparatus, comprising: a plurality of first opposite electrodes (Cb2; ¶ [0074]) and a plurality of second opposite electrodes (Cb1; ¶ [0074]) each corresponding to a first display area (region below double-dashed line); and a plurality of third opposite electrodes (Ca1; ¶ [0074]) and a plurality of fourth opposite electrodes (Ca2; ¶ [0074]) each corresponding to a second display area (region above double-dashed line) and surrounding at least a portion (entire region) of a transmission area (region above double-dashed line), wherein a shape (rectangular) of each of the plurality of first opposite electrodes (Cb2) is equal to (same shape as) a shape (rectangular) of each of the plurality of third opposite electrodes (Ca1).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Lee to include the a plurality of first opposite electrodes and the a plurality of second opposite electrodes each corresponding to the first display area; and a plurality of third opposite electrodes and a plurality of fourth opposite electrodes each corresponding to the second display area and surrounding at least a portion of the transmission area, wherein a shape of each of the plurality of first opposite electrodes is equal to a shape of each of the plurality of third opposite electrodes, of Chung, to form cathode electrodes which are separated from each other so that different voltages can be applied to the cathodes according to the colors of pixels, reducing power consumption of the organic light-emitting display device (Chung; ¶ [0077]).

Re claim 2, Lee and Chung disclose the display apparatus of claim 1, wherein a shape (rectangular) of each of the plurality of second opposite electrodes (Cb1 of Chung) is equal to (same shape as) a shape (rectangular) of each of the plurality of fourth opposite electrodes (Ca2 of Chung) as part of the separated cathodes discussed for claim 1.

Re claim 3, Lee and Chung disclose the display apparatus of claim 1, wherein an area (opening O1 of mask; ¶ [0074]-[0076] of Chung) of each of the plurality of third opposite electrodes (Ca1 of Chung) is different from (smaller than) an area (opening O2 of mask; ¶ [0074]-[0076] of Chung) of each of the plurality of fourth opposite electrodes (Ca2 of Chung) as part of the separated cathodes discussed for claim 1.

Re claim 4, Lee and Chung disclose the display apparatus of claim 1, wherein each of the plurality of first opposite electrodes (Cb2 of Chung) and the plurality of fourth opposite electrodes (Ca2 of Chung) corresponds to two pixels (P2/P3 of Chung; ¶ [0066]) of the display apparatus as part of the separated cathodes discussed for claim 1.
Re claim 5, Lee and Chung disclose the display apparatus of claim 1, wherein each of the plurality of first opposite electrodes (Cb2) has a first quadrangular (rectangular) shape having a long side (vertical walls) extending in a first direction (longitudinally), and first opposite electrodes (Cb2) neighboring (adjacent) each other in the first direction (longitudinally) among the plurality of first opposite electrodes (Cb2) overlap each other at an edge (FIG. 11; ¶ [0078]) of the first quadrangular (rectangular) shape as part of the separated cathodes discussed for claim 1.
Re claim 6, Lee and Chung disclose the display apparatus of claim 5, wherein the plurality of first opposite electrodes (Cb2 of Chung) are spaced apart from each other by a separation space (region(s) of Cb1) in a second direction (laterally) intersecting (crossing) with the first direction (longitudinally), and some of the plurality of second opposite electrodes (Cb1 of Chung) are arranged within the separation space (region(s) of Cb1 in FIG. 10 of Chung) as part of the separated cathodes discussed for claim 1.

Re claim 7, Lee discloses the display apparatus of claim 1.
But fails to disclose, wherein each of the plurality of third opposite electrodes has a third quadrangular shape having a long side extending in a first direction, and the transmission area is arranged between third apposite electrodes neighboring each other in the first direction among the plurality of third opposite electrodes.
However, when the pixels PX1-PX8 have three openings (OP; ¶[0061]) for colors (red, green, and blue light), the third opposite electrodes (Ca1 of Chung) corresponding to one of the red, green or blue light colors has a third quadrangular (rectangular) shape having a long side (vertical walls) extending in a first direction (longitudinally), and the transmission area (TW PX3 of Lee) is arranged between third opposite electrodes (Ca1 of Chung) neighboring each other (of PX2 and PX4) in the first direction (longitudinally) among the plurality of third opposite electrodes (Ca1 of Chung) as part of the separated cathodes discussed for claim 1.

Re claims 8 and 9, Lee discloses the display apparatus of claim 1.
But, fails to disclose wherein the plurality of first opposite electrodes at least partially overlap the plurality of third opposite electrodes at a boundary between the first display area and the second display area; and wherein the plurality of second opposite electrodes at least partially overlap the plurality of fourth opposite electrodes at a boundary between the first display area and the second display area.
However, Chung would render these limitations obvious if the Ca2 electrodes are designated as the third opposite electrodes and the Ca1 electrodes are designated as the fourth opposite electrodes such that the plurality of first opposite electrodes (Cb2) at least partially overlap the plurality of third opposite electrodes (Ca2) at a boundary (PX1/PX5, PX2/PX6, PX3/PX7 and PX/PX8 interfaces) between the first display area region of pixels PX5-PX8) and the second display area region of pixels PX1-PX4); and wherein the plurality of second opposite electrodes (Cb2) at least partially overlap the plurality of fourth opposite electrodes (Ca2) at a boundary (PX1/PX5, PX2/PX6, PX3/PX7 and PX/PX8 interfaces) between the first display area region of pixels PX5-PX8) and the second display area region of pixels PX1-PX4) as part of the separated cathodes discussed for claim 1.

Re claim 10, Lee discloses the display apparatus of claim 1.
But, fails to disclose the display apparatus of claim 1, further comprising a region in which two first opposite electrodes among the plurality of first opposite electrodes overlap one second opposite electrode among the plurality of second opposite electrodes.
However, Chung would render these limitations obvious if the first opposite electrodes are grouped as in FIG.8 where both Ca1 and Ca2 (or Cb1 and Cb2) electrodes are deposited together as first opposite electrodes, then both Ca1 and Ca2 (or Cb1 and Cb2) electrodes are deposited together as in FIG. 9 as second opposite electrodes. Once deposited, two (2) Ca1 and Ca2 (or Cb1 and Cb2) electrodes deposited together as first opposite electrodes would be overlapped by one (1) Ca1 and Ca2 (or Cb1 and Cb2) electrode deposited together as a second opposite electrode as part of the separated cathodes discussed for claim 1.

Re claim 28, Lee discloses the display apparatus of claim 27.
But, fails to explicitly disclose wherein a shape and size of the electrodes (SE/DE and EL2) of the second pixels is the same as that of electrodes of the first pixels.

However,
Chung discloses in FIGS. 10-11 (with references to FIG. 7) a display apparatus, comprising: a plurality of first opposite electrodes (Cb2; ¶ [0074]) and a plurality of second opposite electrodes (Cb1; ¶ [0074]) each corresponding to a first display area (region below double-dashed line); and a plurality of third opposite electrodes (Ca1; ¶ [0074]) and a plurality of fourth opposite electrodes (Ca2; ¶ [0074]) each corresponding to a second display area (region above double-dashed line) and surrounding at least a portion (entire region) of a transmission area (region above double-dashed line), wherein a shape (rectangular) of each of the plurality of first opposite electrodes (Cb2) is equal to (same shape as) a shape (rectangular) of each of the plurality of third opposite electrodes (Ca1).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Lee by forming the second electrode (EL2 of Lee) as a plurality of first opposite electrodes each corresponding to the first pixels (PX4-PX8); and as another plurality of opposite electrodes each corresponding to the second pixels (PX1-PX3) and surrounding at least a portion of the transmission area (TW of PX1), of Chung, wherein a shape (rectangular) and size (Chung; ¶ [0074]-[0076]) of the electrodes (Ca1/Ca2) of the second pixels is the same as that of electrodes (Cb1/Cb2) of the first pixel (PX4-PX8) which are separated from each other so that different voltages can be applied to the cathodes according to the colors of pixels, reducing power consumption of the organic light-emitting display device (Chung; ¶ [0077]).
For the record, Lee would anticipate, or alternatively, render the above limitations obvious assuming pixels PX2-PX8 are formed as PX1 in FIG. 2. Such a formation is common and well-known in the art to duplicate pixel components, and arrange them in an array/matrix. Variation of such a configuration may involve the emission layer (e.g. red, green, blue or white emission layers) from pixel to pixel.

Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al (US 2006/0060850 A1, hereafter Kwak) in view of LEE et al (US 2017/0256747 A1, hereafter Lee) and CHUNG et al (US 2014/0242737 A1, hereafter Chung).
Re claim 16, Kwak discloses in FIGS. 1 and 2A a display apparatus, comprise:
a substrate (110; ¶ [0028]) including a first display area (200; ¶ [0028]) and a non-display area (outer portion of 200; ¶ [0042]), the non-display area being disposed outside (¶ [0042]) of the first display area (200);
an opposite electrode (400; ¶ [0038]) corresponding to the first display area (200);
a power supply line (410; ¶ [0042]) arranged in the non-display area (outer portion of 200);
a planarization layer (180; ¶ [0034]) arranged on the power supply line (410) and including an opening (182; ¶ [0045]) exposing at least a portion (upper horizontal plane) of the power supply line (410); and
a connection line (411; ¶ [0043]) arranged on the planarization layer (180) and connected (physically and electrically; ¶ [0046]) to the power supply line (410) through the opening (182),
wherein the opposite electrode (400) overlaps (covers from above) the power supply line (410),
wherein the opposite electrode (400) contacts (physically and electrically; ¶ [0046]) the connection line (411).

A.	Kwak fails to disclose the substrate (110) including a second display area, the second display area including a transmission area, and the non-display area being disposed outside of the first display area and the second display area; the opposite electrodes corresponding to both the first display area and the second display area; wherein some of the opposite electrodes overlap the power supply line, wherein some of the opposite electrodes contact the connection line, and wherein a separation space is provided between some of outer patterns of the opposite electrodes arranged in an outermost portion.

However,
Lee discloses in FIGS. 1 and 2 a display apparatus, comprising:
a first display area (region of pixels PX4-PX8; ¶ [0040]) including first pixels (PX4-PX8) of a first pixel density (5 pixels);
a second display area (region of pixels PX1-PX3; ¶ [0040]) including second pixels (PX1-PX3) of a second pixel density (3 pixels) that is less (fewer) than the first pixel density (5); and
a sensor (camera 300; ¶ [0067]) disposed within a transmission area (TW of PX1; ¶ [0042]) of the second display area.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Kwak to include the second display area and the sensor disposed within a transmission area of the second display area, of Lee, to form a display apparatus capable of taking a front-view picture image of an object which is located in front of the display apparatus with reduced diffraction which degrades image quality (Lee; ¶ [0007] and [00288]).

B.	Kwak and Lee fails to disclose opposite electrodes corresponding to both the first display area and the second display area; wherein some of the opposite electrodes overlap the power supply line, wherein some of the opposite electrodes contact the connection line, and wherein a separation space is provided between some of outer patterns of the opposite electrodes arranged in an outermost portion.

However,
Chung discloses in FIGS. 10-11 (with references to FIG. 7) a display apparatus, comprising: a plurality of first opposite electrodes (Cb2; ¶ [0074]) and a plurality of second opposite electrodes (Cb1/Ca3/Cb3; ¶ [0074]) each corresponding to a first display area (region below double-dashed line), and a plurality of third opposite electrodes (Ca1; ¶ [0074]) and a plurality of fourth opposite electrodes (Ca2/Ca4/Cb4; ¶ [0074]), wherein a separation space (non-overlapping open areas between adjacent Ca4/Cb4 and Ca3/Cb3 in FIG. 10) is provided between some of outer patterns (Ca4/Cb4 and Ca3/Cb3 in FIG. 10) of the opposite electrodes arranged in an outermost portion (at Ca4 and Cb3).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Lee to include the a plurality of opposite electrodes each corresponding to the first display area; and the a plurality of opposite electrodes each corresponding to the second display area, wherein a separation space is provided between some of outer patterns of the opposite electrodes arranged in an outermost portion, of Chung, such that some of the opposite electrodes contact the connection line (at 430 in FIG. 1 of Kwak) to form cathode electrodes which are separated from each other so that different voltages can be applied to the cathodes according to the colors of pixels, reducing power consumption of the organic light-emitting display device (Chung; ¶ [0077]).

Re claim 17, Kwak and Lee discloses the display apparatus of claim 16.
But, fail to disclose wherein the opposite electrodes include a plurality of first opposite electrodes arranged in the first display area and a plurality of third opposite electrodes arranged in the second display area, and the plurality of first opposite electrodes have a same shape and a same size as the plurality of third opposite electrodes.
However, Chung would render these limitations obvious by designating Ca2 as the third plurality of third opposite electrodes as would be part of the separated cathodes of Chung discussed for claim 16.

Re claim 18, Kwak and Lee discloses the display apparatus of claim 16.
But, fail to disclose wherein the opposite electrodes include: a plurality of first opposite electrodes and a plurality of second opposite electrodes each corresponding to the first display area; and a plurality of third opposite electrodes and a plurality of fourth opposite electrodes each corresponding to the second display area and surrounding at least a portion of the transmission wherein a shape of the plurality of first opposite electrodes is the same as that of the plurality of second opposite electrodes, and a shape of the plurality of third opposite electrodes is different from that of the plurality of fourth opposite electrodes.
However, Chung would render these limitations obvious according to the embodiment of FIG. 17 where a plurality of first opposite electrodes (Cb1) and a plurality of second opposite electrodes (Cb2) each corresponding to the first display area (region below double-dashed line); and a plurality of third opposite electrodes (Ca1) and a plurality of fourth opposite electrodes (Cb4 or Ca4) each corresponding to the second display area (region above double-dashed line), wherein a shape (rectangular) of the plurality of first opposite electrodes (Cb1) is the same as that of the plurality of second opposite electrodes (Cb2), and a shape (rectangular) of the plurality of third opposite electrodes (Ca1) is different (plus/star-shaped) from that of the plurality of fourth opposite electrodes (Cb4 or Ca4) as would be part of the separated cathodes of Chung discussed for claim 16.

Re claim 19, Kwak discloses the display apparatus of claim 16, wherein the opening (182) includes a straight line portion (430 in FIG. 1) formed along one side (left side in FIG. 1) of the first display area (200).

Re claim 19, Kwak discloses the display apparatus of claim 16, wherein the planarization layer (180) is divided into an inner planarization layer (portion of 180 closer to 200 in FIG. 2A) and an outer planarization layer (portion of 180 closer to 800 in FIG. 2A) by the opening (182).
Re claim 21, Kwak and Lee and Chung discloses the display apparatus of claim 16, where the separation space (non-overlapping open areas) is not arranged between the outer patterns (adjacent Ca3 of Chung) arranged outside (below Cb1/Cb2) the first display area (region below double-dashed line) as part of the separated cathodes of Chung used for the camera comprised display apparatus discussed for claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W. JONES/
Examiner
Art Unit 2892



/ERIC W JONES/Examiner, Art Unit 2892